DETAILED ACTION

Response to Arguments
The Examiner withdraws the Objections to the Drawings as the Figure 2 of the Drawings and paragraph [0010] of the Specification have been amended to disclose the Probe Head, Probe Shaft and Probe Connector Module as being disposed in the tube under test.

Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
On Pages 10 and 11, Applicant argues:

    PNG
    media_image1.png
    473
    630
    media_image1.png
    Greyscale

The Examiner disagrees.
Hand (US 2018/0164251) teaches in paragraph [0063], “This configuration information can include the parameters, such as, without limitation, inspection 
The “driving amplitudes” of paragraph [0063] and “drive frequencies” of paragraph [0064] are being interpreted as “information identifying a probe excitation waveform”.
The “inspection frequencies” and “sample rate” in paragraph [0063] are being interpreted as “information identifying… [a] sensing sequence”.
Hand teaches in paragraph [0066]: “In a non-limiting embodiment or example, for coil module 7 where the number of drive coils exceeds the number of outputs of the driver 29 of test module 6, an optional analog drive multiplexer 11 (labeled DRV MUX in FIGS. 3 and 6) can be provided. Under the control of digital processor or controller 10, drive multiplexer 11 can, in a manner known in the art, direct one or more analog signals output by driver 29, e.g., the DACs of driver 29, to different drive coils (1-M) of coil module 7.”
The digital processor or controller 10 chooses which channel of drive multiplexer 11 is connected to the output of drive multiplexer 11, and when a particular channel is connected to the output of drive multiplexer 11. Configuration information is required to determine which multiplexer channel is chosen, and when that channel is chosen. Therefore, the Examiner is interpreting such configuration information as “identifying an 
Hand teaches in paragraph [0067]: “In a non-limiting embodiment or example, the response of the receive coils (1-N) of coil module 7 can be measured by a receiver 30. In a non-limiting embodiment or example, where required, an optional analog receive multiplexer 13 (labeled RCV MUX in FIGS. 3 and 6), operating under the control of digital processor or controller 10, can direct the outputs of different sets of receive coils (1-N) of coil module 7 to receiver 30 based on control signals from digital processor or controller 10.”
By setting the output of receive multiplexer 13, the digital processor or controller 10 chooses which Receive Coil out of Receive Coils 1-N passes its signal to digital processor or controller 10. Configuration information is required to determine which multiplexer channel of receive multiplexer 13 is chosen, and when that channel is chosen. Therefore, the Examiner is interpreting such configuration information as “identifying… [a] sensing sequence”. Also, Receive Coil 1 out of Receive Coils 1-N is assigned to be sampled through the multiplexer through the control of digital processor or controller 10. Similarly, Receive Coils 2-N are each sampled one at a time. A coil is assigned to be a sensing coil when it is selected to send a sensed signal for further processing, e.g., analog to digital conversion. Therefore, Hand teaches “configuration information assigning second ones of the plurality of coils as sensing coils”.
After a thorough review of the Instant Specification, the Examiner notes that paragraph [0009] is the only part of the Specification that discloses the various kinds of configuration information. There is no other part of the Specification that more specifically discloses details about the configuration information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hand et al. (US Pre-Grant Pub 2018/0164251, Pub. Date June 14, 2018, herein Hand) in view of Wang et al. (US Pre-Grant Pub 2012/0043962 A1, Pub. Date February 23, 2012, herein Wang) and further in view of Petrosky et al. (US Pre-Grant Pub 2011/0125462 A1, Pub. Date May 26, 2011, herein Petrosky).

    PNG
    media_image2.png
    469
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    581
    1155
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    259
    749
    media_image4.png
    Greyscale

Regarding Claim 1, Hand teaches:
An eddy current sensor instrument for non-destructive inspection (par [0002], The present invention relates to eddy current nondestructive testing (NDT).) of a tubular metal object (60, Fig 1, par [0049], tube 60; par [0004], metal tube; par [0015], tube under inspection) comprising: 
a probe head (1, Fig 3, par [0048], probe assembly 1) comprising a plurality of probe coils (7, 100, Fig 3, par [0048], proximate coils 100 of a coil module 7), an input amplifier for receiving analog signals (32, Fig 3, par [0068], one or more amplifiers 32 can be disposed in the signal path between the receive coils (1-N) and receiver 30) from said probe coils (7, 100, Fig 3) and an analog to digital convertor (30, Fig 3; 30, 12, Fig 6, par [0068], in particular, one or more ADCs 12 of receiver 30) for converting said analog signals (Analog signals coming from coils 100 into amplifier 32 in Figure 1) to digital probe coil signals (par 0068, digital outputs of the one or more ADCs); 
a probe connector module (3, Fig 3, par [0049], interface module 3) comprising a signal processor (54, Fig 3, par [0053], digital processor or controller 54)
a probe head to probe connector module interface (2, Fig 3, cable 2) for physically and electrically connecting (par [0049], a cable 2 which can be comprised of digital communication lines, one or more power and ground lines, and one or more optional control lines.) said probe head (1, Fig 3, probe assembly 1) to said prove connector module (3, Fig 3, interface module 3); 
said probe connector module (3, Fig 3, interface module 3) configured to: 
connect (par [0073], interface module 3 interfaces tester module 6 to control module 5.) to a processing device (5, 38, Fig 3, par [0073], Control module 5 can be a host computer that includes a processor 38, a memory 39, and a display 36.) for transmitting probe coil data to the processing device (par [0051], In a non-limiting embodiment or example, the corresponding digital data can be processed partially by tester module 6 and partially by interface module 3 and/or a control module 5.) 
wherein the eddy current instrument configuration information (par [0063] This configuration information can include the parameters, such as, without limitation, inspection frequencies, sample rate and driving amplitudes, to be used for testing tube 60.; par [0064] The stored configuration information can include information such as sample rate and drive frequencies.) comprises:
information identifying a probe excitation waveform (par [0063] driving amplitudes; par [0064] drive frequencies),
information assigning first ones of the plurality of coils (Drive Coils 1-N, Fig 3) as excitation coils (par [0066]; Configuration information is required to determine which multiplexer channel is chosen, and when that channel is chosen. Drive Coil 1 out of Drive Coils 1-M is assigned to be excited through the multiplexer through the control of digital processor or controller 10. Similarly, Drive Coils 2-M are each excited one at a time. A coil is assigned to be an excitation coil when it is selected to be excited by a signal.) and second ones of the plurality of coils (Receive Coils 1-M, Fig 3) as sensing coils (par [0067]; By setting the output of receive multiplexer 13, the digital processor or controller 10 chooses which Receive Coil out of Receive Coils 1-N passes its signal to digital processor or controller 10. Configuration information is required to determine which multiplexer channel of receive multiplexer 13 is chosen, and when that channel is chosen. A coil is assigned to be a sensing coil when it is selected to send a sensed signal for further processing, e.g., analog to digital conversion.), and
information identifying an excitation (par [0066]; The digital processor or controller 10 chooses which channel of drive multiplexer 11 is connected to the output of drive multiplexer 11, and when a particular channel is connected to the output of drive multiplexer 11. Configuration information is required to determine which multiplexer channel is chosen, and when that channel is chosen. Choosing what channel transmits signals and when it does so is identifying an excitation sequence.) and sensing sequence (par [0063] inspection frequencies, sample rate; par [0064] sample rate; par [0067]; By setting the output of receive multiplexer 13, the digital processor or controller 10 chooses which Receive Coil out of Receive Coils 1-N passes its signal to digital processor or controller 10. Configuration information is required to determine which multiplexer channel of receive multiplexer 13 is chosen, and when that channel is chosen. Choosing what channel receives and passes on signals and when it does so is identifying a sensing sequence.), 

In paragraph [0063], Hand teaches the probe connector module/Interface Module 3 sending configuration information to controller 10 of the Probe Assembly 1. Paragraph [0063] teaches: "Specifically, digital processor or controller 10, such as e.g., a microprocessor, an FPGA, or an ASIC, can receive configuration information over the digital communication lines of cable 2 from interface module 3. This configuration information can include the parameters, such as, without limitation, inspection frequencies, sample rate, and driving amplitudes, to be used for testing tube 60." 
Hand does not explicitly teach processing device/Control Module 5, which is depicted as a laptop in Figure 1, sending the configuration information. 
However, in paragraphs [0101], [0104], [0109], [0113-0115], [0118-0120] and 0122], many of the functions that are performed by Interface Module 3 may optionally be performed by Control Module 5. For example, paragraph [0113] states, "Step (c) can occur in response to the tester module 6 receiving at least one digital command signal from a second module 3 (and optionally 5) disposed outside of the tube 60 via a cable 2 that runs at least partially in the tube 60 between the tester module 6 and the second module 3 (and optionally 5)." Control Module 5, which is shown as a laptop in Figure 1, which is taught by Hand as sending a digital command signal, could also be used to select various configuration parameters and send it to the Probe Assembly 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hand by having said probe connector module configured to connect to a processing device to receive eddy current instrument configuration information from the processing device because a control module such as a laptop yields the predictable benefit of displaying a graphical user interface with all the configuration options, and allowing a user to easily adjust those configuration options through the user interface, such as a mouse and keyboard.

Hand does not teach:
a probe connector module comprising a digital to analog convertor and a drive amplifier, wherein the drive amplifier is configured to provide signals to the probe coils
However, Wang teaches:
a probe connector module (16, Fig 1, par 0023, signal processing equipment 16; signal processing equipment 16 is connected to eddy current probe 14 via multi-conductor cable 38 of Figure 2 and therefore is a probe connector module; par 0024, A multi-conductor cable 38 provides a connection to the signal processing equipment 16.) comprising... a digital to analog convertor (18, D/A CONVERTER, Fig 1) and a drive amplifier (20, POWER AMPLIFIER, Fig 1), wherein the drive amplifier (20, POWER AMPLIFIER, Fig 1) is configured to provide signals to the probe coils (DRIVE COILS, Fig 1); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hand in view of Wang by having a probe connector module comprising a digital to analog convertor and a drive amplifier, wherein the drive amplifier is configured to provide signals to the probe coils because by having the digital to analog convertor and drive amplifier in the probe connector module instead of the probe head, it yields the predictable benefit of saving space in the probe head which may allow for a smaller probe head construction that could fit in smaller tubes and also because the signals driven by the power amplifier are strong enough that any attenuation through a probe shaft or cable would not significantly negatively impact the signal transmitted by the coil in the probe head.

Hand and Wang do not teach:
said probe head, said probe connector module and said probe head to probe connector module interface are configured for placement inside the tubular metal object under inspection.
However, Petrosky teaches:
said probe head (64, Fig 2, par [0031], probe head 64), said probe connector module (70, Fig 2, par [0031], The nondestructive inspection probe system 58 includes a nondestructive inspection sensor such as eddy current coil 62 that is contained in a probe head 64 that connects by way of a short flexible shaft 66 with a quick disconnect 68, to an electronics module 70; The electronics module 70 connects to the probe head via shaft 66, and therefore electronics module 70 is a probe connector module) and said probe head to probe connector module interface (66, Fig 2, par [0031], the nondestructive inspection probe system 58 includes a nondestructive inspection sensor such as eddy current coil 62 that is contained in a probe head 64 that connects by way of a short flexible shaft 66 with a quick disconnect 68, to an electronics module 70) are configured for placement inside the tubular metal object (60, Fig 2, par [0031], steam generator tube 60; par [0006], In the past, steam generator in nuclear plants have been exposed to extreme operating conditions and were susceptible to stress corrosion cracking, mechanical wear, wall thinning and pitting.; Eddy current testing is performed to find faults in conductive metals such as cracking, wear, thinning and pitting) under inspection (par [0019], This invention further contemplates a method of inspecting tubing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hand and Wang in view of Petrosky by having said probe head, said probe connector module and said probe head to probe connector module interface are configured for placement inside the tubular metal object under inspection because by having all the components inside the tube and by communicating data to an external system wirelessly, the inspection time is reduced because there is no need for power and communication cables that energize the sensor and communicate its output to a data gathering station as taught by Petrosky (par [0013]).

Regarding Claims 2, 3 and 5, Hand teaches:
[Claim 2] said a probe head to probe connector module interface comprises a rigid shaft (2, Fig 3, par [0095], In a non-limiting embodiment or example, cable 2 can include a stiff sheathing to allow it to be used on a conventional probe pusher. This sheathing needs to be stiff so that it and either example probe assembly 1 shown in FIGS. 3 and 4 can be pushed into tube 60.).

[Claim 3] said a probe head to probe connector module interface comprises a flexible coupling (2, Fig 3, par [0096], In a non-limiting embodiment or example, cable 2 described herein can have a thin flexible sheathing.).

 [Claim 5] the second ones of the plurality of coils (Receive Coils 1-M, Fig 3) act as current sensors (par [0051] then measure the analog response of a second subset of coils 100 (receive coils) to eddy currents induced in the material forming tube 60 by the electrical signals provided to the drive coils by tester module 6.).

Regarding Claim 7, Hand teaches:
An eddy current sensor instrument for non-destructive inspection (par [0002], The present invention relates to eddy current nondestructive testing (NDT).) of a tubular metal object (60, Fig 1, par [0049], tube 60; par [0004], metal tube; par [0015], tube under inspection) comprising: 
a probe head (1, Fig 3, par [0048], probe assembly 1) comprising a plurality of probe coils (7, 100, Fig 3, par [0048], proximate coils 100 of a coil module 7), an input amplifier for receiving analog signals (32, Fig 3, par [0068], one or more amplifiers 32 can be disposed in the signal path between the receive coils (1-N) and receiver 30) from said probe coils (7, 100, Fig 3) and an analog to digital convertor (30, Fig 3; 30, 12, Fig 6, par [0068], in particular, one or more ADCs 12 of receiver 30) for converting said analog signals (Analog signals coming from coils 100 into amplifier 32) to digital probe coil signals (par 0068, digital outputs of the one or more ADCs); 
a probe connector module (3, Fig 3, par [0049], interface module 3) comprising a signal processor (54, Fig 3, par [0053], digital processor or controller 54)
said probe connector module (3, Fig 3) is configured to connect (par [0073], interface module 3 interfaces tester module 6 to control module 5.) to a processing device (5, 38, Fig 3, par [0073], Control module 5 can be a host computer that includes a processor 38, a memory 39, and a display 36.) for transmitting probe coil data to the processing device (par [0051], In a non-limiting embodiment or example, the corresponding digital data can be processed partially by tester module 6 and partially by interface module 3 and/or a control module 5.) 
wherein the eddy current instrument configuration information (par [0063] This configuration information can include the parameters, such as, without limitation, inspection frequencies, sample rate and driving amplitudes, to be used for testing tube 60.; par [0064] The stored configuration information can include information such as sample rate and drive frequencies.) comprises:
information identifying a probe excitation waveform (par [0063] driving amplitudes; par [0064] drive frequencies),
information identifying an excitation (par [0066]; The digital processor or controller 10 chooses which channel of drive multiplexer 11 is connected to the output of drive multiplexer 11, and when a particular channel is connected to the output of drive multiplexer 11. Configuration information is required to determine which multiplexer channel is chosen, and when that channel is chosen. Choosing what channel transmits signals and when it does so is identifying an excitation sequence.) and sensing sequence (par [0063] inspection frequencies, sample rate; par [0064] sample rate; par [0067]; By setting the output of receive multiplexer 13, the digital processor or controller 10 chooses which Receive Coil out of Receive Coils 1-N passes its signal to digital processor or controller 10. Configuration information is required to determine which multiplexer channel of receive multiplexer 13 is chosen, and when that channel is chosen. Choosing what channel receives and passes on signals and when it does so is identifying a sensing sequence.), 

In paragraph [0063], Hand teaches the probe connector module/Interface Module 3 sending configuration information to controller 10 of the Probe Assembly 1. Paragraph [0063] teaches: "Specifically, digital processor or controller 10, such as e.g., a microprocessor, an FPGA, or an ASIC, can receive configuration information over the digital communication lines of cable 2 from interface module 3. This configuration information can include the parameters, such as, without limitation, inspection frequencies, sample rate, and driving amplitudes, to be used for testing tube 60." 
Hand does not explicitly teach processing device/Control Module 5, which is depicted as a laptop in Figure 1, sending the configuration information. 
However, in paragraphs [0101], [0104], [0109], [0113-0115], [0118-0120] and 0122], many of the functions that are performed by Interface Module 3 may optionally be performed by Control Module 5. For example, paragraph [0113] states, "Step (c) can occur in response to the tester module 6 receiving at least one digital command signal from a second module 3 (and optionally 5) disposed outside of the tube 60 via a cable 2 that runs at least partially in the tube 60 between the tester module 6 and the second module 3 (and optionally 5)." Control Module 5, which is shown as a laptop in Figure 1, which is taught by Hand as sending a digital command signal, could also be used to select various configuration parameters and send it to the Probe Assembly 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hand by having said probe connector module is configured to connect to a processing device for receiving eddy current instrument configuration information from the processing device because a control module such as a laptop yields the predictable benefit of displaying a graphical user interface with all the configuration options, and allowing a user to easily adjust those configuration options through the user interface, such as a mouse and keyboard.

Hand does not teach:
a probe connector module comprising… a digital to analog convertor and a drive amplifier to receive drive signals from said digital to analog convertor and to drive said probe coils
However, Wang teaches:
a probe connector module (16, Fig 1, par [0023], signal processing equipment 16; signal processing equipment 16 is connected to eddy current probe 14 via multi-conductor cable 38 of Figure 2 and therefore is a probe connector module; par 0024, A multi-conductor cable 38 provides a connection to the signal processing equipment 16.) comprising... a digital to analog convertor (18, D/A CONVERTER, Fig 1) and a drive amplifier (20, POWER AMPLIFIER, Fig 1) to receive drive signals (Signal output by D/A CONVTERTER 18 in Figure 1) from said digital to analog convertor (18, D/A CONVERTER, Fig 1)  and to drive said probe coils (14, DRIVE COILS, Fig 1, par 0035, Initially, a digital signal generated by the computer 12 and processed through the D/A converter 18 and power amplifier 20 (see FIG. 1) is used to excite drive coils 32 of the eddy current probe (see FIG. 2));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hand in view of Wang by having a probe connector module comprising a digital to analog convertor and a drive amplifier to receive drive signals from said digital to analog convertor and to drive said probe coils because by having the digital to analog convertor and drive amplifier in the probe connector module instead of the probe head, it yields the predictable benefit of saving space in the probe head which may allow for a smaller probe head construction that could fit in smaller tubes and also because the signals driven by the power amplifier are strong enough that any attenuation through a probe shaft or cable would not significantly negatively impact the signal transmitted by the coil in the probe head.

Hand and Wang do not teach:
said probe head and said probe connector module are configured for placement inside the tubular metal object under inspection.
However, Petrosky teaches:
said probe head (64, Fig 2, par [0031], probe head 64) and said probe connector module (70, Fig 2, par [0031], The nondestructive inspection probe system 58 includes a nondestructive inspection sensor such as eddy current coil 62 that is contained in a probe head 64 that connects by way of a short flexible shaft 66 with a quick disconnect 68, to an electronics module 70; The electronics module 70 connects to the probe head via shaft 66, and therefore electronics module 70 is a probe connector module) are configured for placement inside the tubular metal object (60, Fig 2, par [0031], steam generator tube 60; par [0006], In the past, steam generator in nuclear plants have been exposed to extreme operating conditions and were susceptible to stress corrosion cracking, mechanical wear, wall thinning and pitting.; Eddy current testing is performed to find faults in conductive metals such as cracking, wear, thinning and pitting) under inspection (par [0019], This invention further contemplates a method of inspecting tubing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hand and Wang in view of Petrosky by having said probe head and said probe connector module are configured for placement inside the tubular metal object under inspection because by having all the components inside the tube and by communicating data to an external system wirelessly, the inspection time is reduced because there is no need for power and communication cables that energize the sensor and communicate its output to a data gathering station as taught by Petrosky (par [0013]).

Claim 8 is rejected on the same grounds as Claim 2.

Claim 9 is rejected on the same grounds as Claim 3.

Regarding Claims 11 and 12, Hand teaches:
[Claim 11] separate probe excitation coils (100, DRIVE COIL 1-COIL M, Fig 3) and current sensors (100, RECEIVE COIL 1-COIL N, Fig 3, par [0051] then measure the analog response of a second subset of coils 100 (receive coils) to eddy currents induced in the material forming tube 60 by the electrical signals provided to the drive coils by tester module 6.).

[Claim 12] said current sensors are coils (100, RECEIVE COIL 1-COIL N, Fig 3) or solid state sensors.

Regarding Claim 13, Hand teaches:
An eddy current sensor instrument for non-destructive inspection (par 0002, The present invention relates to eddy current nondestructive testing (NDT).) of a tubular metal object (60, Fig 1, par [0049], tube 60; par [0004], metal tube; par [0015], tube under inspection) comprising: 
a probe head (1, Fig 3, par [0048], probe assembly 1) comprising a plurality of probe coils (7, 100, Fig 3, par 0048, proximate coils 100 of a coil module 7), an input amplifier (32, Fig 3, par 0068, one or more amplifiers 32 can be disposed in the signal path between the receive coils (1-N) and receiver 30) connected to said probe coils (7, 100, Fig 3, coil module 7) and an analog to digital convertor (30, Fig 3; 30, 12, Fig 6, par [0068], in particular, one or more ADCs 12 of receiver 30) connected to an output of said input amplifier (32, Fig 3); 
a probe connector module (3, Fig 3, par [0049], interface module 3) comprising a signal processor (54, Fig 3, par [0053], digital processor or controller 54)
said probe connector module (3, Fig 3, interface module 3) is configured to:
connect (par [0073], interface module 3 interfaces tester module 6 to control module 5.) to a processing device (5, 38, Fig 3, par [0073], Control module 5 can be a host computer that includes a processor 38, a memory 39, and a display 36.) for transmitting digital probe coil data (par [0051], In a non-limiting embodiment or example, the corresponding digital data can be processed partially by tester module 6 and partially by interface module 3 and/or a control module 5.) from said analog to digital convertor (30, Fig 3; 30, 12, Fig 6, par [0068], in particular, one or more ADCs 12 of receiver 30) to the processing device (control module 5,with processor 38, see Fig 3)

In paragraph [0063], Hand teaches the probe connector module/Interface Module 3 sending configuration information to controller 10 of the Probe Assembly 1. Paragraph [0063] teaches: "Specifically, digital processor or controller 10, such as e.g., a microprocessor, an FPGA, or an ASIC, can receive configuration information over the digital communication lines of cable 2 from interface module 3. This configuration information can include the parameters, such as, without limitation, inspection frequencies, sample rate, and driving amplitudes, to be used for testing tube 60." 
The “driving amplitudes” of paragraph [0063] and “drive frequencies” of paragraph [0064] are being interpreted as “digital eddy current coil drive data” and “information identifying a probe excitation waveform”.
Hand teaches in paragraph [0066]: “In a non-limiting embodiment or example, for coil module 7 where the number of drive coils exceeds the number of outputs of the driver 29 of test module 6, an optional analog drive multiplexer 11 (labeled DRV MUX in FIGS. 3 and 6) can be provided. Under the control of digital processor or controller 10, drive multiplexer 11 can, in a manner known in the art, direct one or more analog signals output by driver 29, e.g., the DACs of driver 29, to different drive coils (1-M) of coil module 7.”
And in paragraph [0067]: “In a non-limiting embodiment or example, the response of the receive coils (1-N) of coil module 7 can be measured by a receiver 30. In a non-limiting embodiment or example, where required, an optional analog receive multiplexer 13 (labeled RCV MUX in FIGS. 3 and 6), operating under the control of digital processor or controller 10, can direct the outputs of different sets of receive coils (1-N) of coil module 7 to receiver 30 based on control signals from digital processor or controller 10.”
The digital processor or controller 10 chooses which channel of drive multiplexer 11 is connected to the output of drive multiplexer 11, and when a particular channel is connected to the output of drive multiplexer 11. Configuration information is required to determine which multiplexer channel is chosen, and when that channel is chosen. Choosing what channel transmits signals and when it does so is identifying an excitation sequence.
By setting the output of receive multiplexer 13, the digital processor or controller 10 chooses which Receive Coil out of Receive Coils 1-N passes its signal to digital processor or controller 10. Configuration information is required to determine which multiplexer channel of receive multiplexer 13 is chosen, and when that channel is chosen. Choosing what channel receives and passes on signals and when it does so is identifying a sensing sequence.

Hand does not explicitly teach processing device/Control Module 5, which is depicted as a laptop in Figure 1, sending digital eddy current coil drive data, receiving information identifying a probe excitation waveform and receiving information identifying an excitation and sensing sequence.
However, in paragraphs [0101], [0104], [0109], [0113-0115], [0118-0120] and [0122], many of the functions that are performed by Interface Module 3 may optionally be performed by Control Module 5. For example, paragraph [0113] states, "Step (c) can occur in response to the tester module 6 receiving at least one digital command signal from a second module 3 (and optionally 5) disposed outside of the tube 60 via a cable 2 that runs at least partially in the tube 60 between the tester module 6 and the second module 3 (and optionally 5)." Control Module 5, which is shown as a laptop in Figure 1, which is taught by Hand as sending a digital command signal, could also be used to send digital eddy current coil drive data to the Interface Module and the Probe Assembly 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hand by having said probe connector module is further configured for receiving digital eddy current coil drive data from the processing device  and receive information identifying a probe excitation waveform and receive information identifying an excitation and sensing sequence because a control module such as a laptop yields the predictable benefit of displaying a graphical user interface with all the configuration options, and allowing a user to easily adjust those configuration options through the user interface, such as a mouse and keyboard.

Hand does not teach:
a probe connector module comprising… a digital to analog convertor and a drive amplifier connected to an output of said digital to analog convertor; wherein
said digital eddy current coil drive data supplying digital signals to said digital to analog convertor, 
said digital to analog convertor converting said digital signals to analog eddy current coil drive signals for driving said probe coils via said drive amplifier
However, Wang teaches:
a probe connector module (16, Fig 1, par [0023], signal processing equipment 16; signal processing equipment 16 is connected to eddy current probe 14 via multi-conductor cable 38 of Figure 2 and therefore is a probe connector module; par [0024], A multi-conductor cable 38 provides a connection to the signal processing equipment 16.) comprising... a digital to analog convertor (18, D/A CONVERTER, Fig 1) and a drive amplifier (20, POWER AMPLIFIER, Fig 1) connected to an output of said digital to analog convertor (18, D/A CONVERTER, Fig 1); wherein 
said digital eddy current coil drive data (par [0035], a digital signal generated by the computer 12) supplying digital signals (par [0035], Initially, a digital signal generated by the computer 12 and processed through the D/A CONVERTER 18) to said digital to analog convertor (D/A CONVERTER 18, Fig 1), 
said digital to analog convertor (D/A CONVERTER 18, Fig 1) converting said digital signals to analog eddy current coil drive signals for driving (par [0035], Initially, a digital signal generated by the computer 12 and processed through the D/A converter 18 and power amplifier 20 (see FIG. 1) is used to excite drive coils 32 of the eddy current probe (see FIG. 2), ) said probe coils (DRIVE COILS, 14, Fig 1) via said drive amplifier (POWER AMPLIFIER 20, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hand in view of Wang by having a probe connector module comprising a digital to analog convertor and a drive amplifier connected to an output of said digital to analog convertor and said digital eddy current coil drive data supplying a digital signal to said digital to analog convertor, said digital to analog convertor converting said digital signals to an analog eddy current coil drive signals for driving said probe coils via said drive amplifier because by having the digital to analog convertor and drive amplifier in the probe connector module instead of the probe head, it yields the predictable benefit of saving space in the probe head which may allow for a smaller probe head construction that could fit in smaller tubes and also because the signals driven by the power amplifier are strong enough that any attenuation through a probe shaft or cable would not significantly negatively impact the signal transmitted by the coil in the probe head.

Hand and Wang do not teach:
said probe head and said probe connector module are configured for placement inside the tubular metal object under inspection.
However, Petrosky teaches:
said probe head (64, Fig 2, par [0031], probe head 64) and said probe connector module (70, Fig 2, par [0031], The nondestructive inspection probe system 58 includes a nondestructive inspection sensor such as eddy current coil 62 that is contained in a probe head 64 that connects by way of a short flexible shaft 66 with a quick disconnect 68, to an electronics module 70; The electronics module 70 connects to the probe head via shaft 66, and therefore electronics module 70 is a probe connector module) are configured for placement inside the tubular metal object (60, Fig 2, par [0031], steam generator tube 60; par [0006], In the past, steam generator in nuclear plants have been exposed to extreme operating conditions and were susceptible to stress corrosion cracking, mechanical wear, wall thinning and pitting.; Eddy current testing is performed to find faults in conductive metals such as cracking, wear, thinning and pitting) under inspection (par [0019], This invention further contemplates a method of inspecting tubing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hand and Wang in view of Petrosky by having said probe head and said probe connector module are configured for placement inside the tubular metal object under inspection because by having all the components inside the tube and by communicating data to an external system wirelessly, the inspection time is reduced because there is no need for power and communication cables that energize the sensor and communicate its output to a data gathering station as taught by Petrosky (par [0013]).

Claim 14 is rejected on the same grounds as Claim 2.

Claim 15 is rejected on the same grounds as Claim 4.

Claim 17 is rejected on the same grounds as Claim 11.

Claim 18 is rejected on the same grounds as Claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        01/17/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868